Exhibit 10.8






















MULTIPLE LINE QUOTA SHARE REINSURANCE AGREEMENT
NO. PORl147218


EFFECTIVE: April  1,2014
 
between
 
HOMEOWNERS  OF AMERICA  INSURANCE COMPANY
 Irving, Texas




and


SWISS REINSURANCE AMERICA  CORPORATION
Armonk,  New  York

--------------------------------------------------------------------------------

ARTICLE
CONTENTS
PAGE
 
 
 
 
PREAMBLE
1
I
BUSINESS COVERED
1
II
EFFECTIVE DATE AND TERMINATION
2
III
TERRITORY
3
IV
RETENTION
3
V
DEFINITIONS
4
VI
INURING REINSURANCE
8
VII
EXCLUSIONS
9
VIII
SPECIAL ACCEPTANCE
15
IX
INTERNATIONAL TRADE CONTROLS AND ECONOMIC SANCTIONS
15
X
REINSURANCE PREMIUM
15
XI
SLIDING SCALE COMMISSION
15
XII
LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES
16
XIII
TERRORISM EXCESS RECOVERY
16
XIV
REPORTS AND REMITTANCES
17
XV
INDIVIDUAL CLAIM REPORTING
21
XVI
ACCESS TO RECORDS
22
XVII
TAXES
22
XVIII
OFFSET
22
XIX
DISPUTE RESOLUTION
23
XX
INSOLVENCY
24
XXI
SERVICING
25
XXII
AMENDEMENTS
26
 
SIGNATURES
26
 
 
 


 


 


ATTACHMENTS: INSOLVENCY FUNDS EXCLUSION CLAUSE
              POOLS, ASSOCIATIONS  AND SYNDICATES EXCLUSION CLAUSE
TOTAL INSURED VALUE EXCLUSION CLAUSE
              POLLUTION AND SEEPAGE EXCLUSION CLAUSE
              NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE -
REINSURANCE - U.S.A.
              NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO.4
              POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE
NUCLEAR INCIDENT EXCLUSION CLAUSE - LIABILITY -
              REINSURANCE - U.S.A.

--------------------------------------------------------------------------------









MULTIPLE LINE QUOTA SHARE
REINSURANCE AGREEMENT
NO. PORl147218
(hereinafter   referred  to as the "Agreement")


between


HOMEOWNERS OF AMERICA  INSURANCE COMPANY
Irving, Texas
(hereinafter   referred  to as the "Company")


and


SWISS REINSURANCE AMERICA CORPORATION
 Armonk,  New York
(hereinafter   referred  to as the  "Reinsurer")






ARTICLE I - BUSINESS COVERED



A. By this  Agreement   the Company  obligates   itself  to cede to the
 Reinsurer  and the Reinsurer   obligates    itself   to  accept   from   the 
 Company   a  10%   Quota   Share participation     of  the   Company's 
 Ultimate    Net  Liability   for  Policies   in  force   as of April 
 1, 2014,   and new  and  renewal   Policies  becoming   effective   on
 or after said  date  as respects   losses  occurring   on  or  after  April 
 1,  2014.    This  Quota Share is subject  to the maximum  cession  limits
 set forth  below:



1.         Property  Business


$200,000  each  risk  (10%  share  of the  Company's   Ultimate   Net  Liability
of  $2,000,000), however,   in no event  shall  the  Reinsurer's   liability 
 from all  risks  in  each  Loss  Occurrence   exceed  $400,000 (10%   share
 of  the Company's   Ultimate   Net  Liability   of  $4,000,000.     
 Notwithstanding   the above,   as  respects   all  Terrorism   events,   the 
 Reinsurer   shall  never  be liable for  more than  $400,000    in any calendar
 year.


2.         Casualty  Business


$100,000 each Policy each Loss Occurrence (10%    share   of   the Company's 
 Ultimate   Net  Liability   of  $1,000,000).     Notwithstanding   the above,  
as  respects   all  Terrorism   events,   the   Reinsurer shall  never  be
liable  for  more than  $400,000    in any calendar  year.


3.         Subparagraphs  1. and  2.  of  this  Article   notwithstanding, the
 liability of the Reinsurer as respects Loss  Occurrences   for 
 both Property and Casualty business combined shall never exceed 150% of
 the  ceded earned premium   for  the  term   of  this Agreement (prior to
commission allowed hereon).


P13-0128
Effective:4/1/2014
3/6/20148:48   AM.v4
1                                NO.PORl147218



--------------------------------------------------------------------------------





B.         Any  loss arising  under this  Agreement   with  respect  to  80%
 of  Loss In Excess of Policy  Limits  and  80%  of  Extra Contractual 
 Obligations,   as defined   herein,  shall be   recovered    in  the   same 
 proportion    as  the   contractual     loss   recoverable hereunder   provided
 such  contractual   loss plus  Loss In Excess of  Policy  Limits  or such
 contractual    loss plus  Extra Contractual   Obligations   shall  never 
exceed  the maximum   cession   limit  for  each  Loss  Occurrence   set forth
 under  Paragraph  A. above.



C. This Agreement   is solely  between   the  Company  and the  Reinsurer,  and
 nothing contained   in this  Agreement   shall  create  any obligations 
 or establish   any  rights against  the  Reinsurer  in favor
 of any person or entity  not a party  hereto.




D. The performance   of obligations   by both  parties  under  this  Agreement 
 shall  be in accordance   with  a fiduciary   standard  of good  faith
 and fair dealing.




E. Under  this   Agreement,    the   indemnity    for   reinsured    loss
 applies   only   to  the followingProperty  and Casualty  Business  except
 as excluded   under  Article  VII - Exclusions of this Agreement.

 
PROPERTY BUSINESS
NAIC
CODE: LINES OF BUSINESS:


01         Fire
02        Allied  Lines
04         Homeowners   (Section  I only)
09         Inland  Marine


CASUALTY BUSINESS
 
CLASSES OF INSURANCE
 
Liability  Other Than Automobile:
 
Bodily  Injury  Liability,   Property  Damage  Liability,  Personal  Injury
 Liability, and  Medical  Payments  Coverage  when  written   as part 
of a Homeowners (Section    II  only),   Dwelling    Fire   Liability    or 
 Comprehensive   Personal Liability  Policy.
 
ARTICLE II - EFFECTIVE DATE AND TERMINATION


A.         This  Agreement   shall  become  effective   12:01  a.m., Central
 Standard  Time,  April
1,  2014,   and shall  remain  in full  force  until   12:01 a.m.,  Central
 Standard  Time, April  1, 2015.






P13-0128
Effective:4/1/2014
3/6/20148:48   AM.v4
2                                                                  NO.POR1147218



--------------------------------------------------------------------------------









B.         Upon  termination   of  this   Agreement,  the  Company  shall   have
 the  option   of continuing  or terminating  the  liability   in force  at the
 date  of termination  as set forth  below.   The Company may exercise
 such option  provided  written   notice  of the   Company's  election    is
 given   by  certified    mail   or   by  a  courier    service producing
 evidence   of  receipt   by the  receiving   party,  to  the  Reinsurer prior
 to the  date  of termination.    If the  Company does  not  choose  to 
exercise   its option prior to the date  of termination,  such option  shall
 revert to the  Reinsurer.



1. The Reinsurer shall  be liable  for  losses  occurring   subsequent to the
 date of termination  for  all Policies  covered  hereunder and  in force
 at the  date of termination  of this  Agreement until  their  natural  expiry,
 cancellation or next  anniversary of such  business, whichever  first  occurs;
 but  in no case shall  this  reinsurance  be extended   for  longer  than   12
 months,  after  the termination   date.      At   such   time,   the 
 Reinsurer  shall   return   to   the Company the  unearned premiums, 
less commissions  applicable, for  the unexpired periods.




2. All  reinsurance hereunder shall  be automatically  cancelled as of the date
of  termination   and  the   Reinsurer  shall   be  released   of  all 
 liability    as respects   losses  occurring   subsequent  to  the  date  of
 termination.    The Reinsurer  shall  return   to  the  Company the  unearned
 premiums  on  the business    in   force    hereunder   at   the   date   of 
 termination,    less   the commission allowed  thereon.



ARTICLE III -  TERRITORY


A.         As  respects Property   Business,  this   Agreement  applies   to 
 risks   located   the United   States   of  America,   its  territories   and
 possessions  ,  except   that   with respect   to  Inland   Marine   and
 Multiple Peril  Policies   covered   hereunder,  the territorial    limits 
 of  this  Agreement  shall  be those  of  the  original  Policies  when such
 Policies  are written   to  cover  risks  primarily   located  in the  United
 States  of America,   its territories  and possessions.



B. As  respects  Casualty  Business, this  Agreement applies  to  Policies
 issued  by the Company within   the  United   States  of  America,   its
 territories  and  possessions, and shall  apply to losses  covered
 hereunder wherever   occurring.



ARTICLE IV - RETENTION


The  Company warrants that  it shall  retain  net for  its own  account   and
 not  reinsure   in any way  10% of its Ultimate Net Liability.


















P13-0128
Effective: 4/1/2014
3/6/2014   8:48 AM.v4
3                                                                  NO.POR1147218



--------------------------------------------------------------------------------





ARTICLE V -  DEFINITIONS


B.         DECLARATORYJUDGMENT EXPENSES




"Declaratory Judgment  Expenses" shall  mean all  legal  expenses, incurred 
 in the representation  of the  Company in litigation   brought
 to determine the  Company's defense   and/or   indemnification   obligations
 that   are  allocable   to  any  specific claim   or loss  applicable  to
 Policies  subject  to  this  Agreement.   In addition,   the Company  shall 
 promptly    notify   the   Reinsurer  of  any   Declaratory  Judgment
Expenses subject  to this  Agreement.


C.         EXTRA CONTRACTUAL OBLIGATIONS


1.         "Extra   Contractual   Obligations"   are   defined    as   those  
 liabilities     not covered   under  any  other   provision   of  this
 Agreement  and  which   arise from   the  handling   of  any  claim   on
 business   covered   hereunder.  such liabilities   arising   because  of,  but
 not  limited   to, the  following:  failure   by the  Company to  settle
 within   the  Policy  limit,  or by reason  of  alleged  or actual
 negligence, fraud  or bad faith  in reject.ing an offer  of settlement  or
in the  preparation  of the  defense  or In the  trial  of  any action  against
 its insured   or  in  the  preparation  or  prosecution  of  an  appeal  
consequent upon such action.


2.         The  date  on  which   an  Extra  Contractual  Obligation  is
 incurred   by  the Company shall  be  deemed,   in  all  circumstances,  to
 be the  date  of  the original  accident,  casualty,  disaster
 or loss occurrence.



3. However, coverage  hereunder as respects   Extra Contractual  Obligations
shall  not  apply  where   the  loss  has been  incurred   due  to  the  fraud
 of  a member  of the  Board of  Directors   or a corporate officer   of the
 Company acting   individually  or  collectively  or  in  collusion   with   any
 individual  or corporation    or    any    other    organization    or  
 party    involved     in   the presentation, defense
 or settlement of any claim  covered  hereunder.




4. Recoveries, collectibles  or retention   from  any other  form  of
 insurance or reinsurance including   deductibles  or self-insured  retention 
 which  protect the  Company against   Extra  Contractual  Obligations,
 whether   collectible or not,  shall  inure  to the  benefit   of  the
 Reinsurer and  shall  be deducted from the total amount  of Extra
Contractual Obligations for purposes of determining  the  loss hereunder.



5.          If  any    provision     of   this    paragraph   shall    be 
 rendered     illegal    or unenforceable    by   the    laws,    regulations  
 or   public    policy    of    any jurisdiction,  such  provision   shall
 be considered void  in such  jurisdiction, but  this   shall   not   affect  
 the   validity    or   enforceability   of   any   other provision   of  this 
 Article   or  the  enforceability   of  such  provision   in  any other 
jurisdiction.




P13·0128
Effective:4/1/2014
3/6/20148:48   AM.v4
4                                                                  NO.POR1147218



--------------------------------------------------------------------------------







D.         LOSS ADJUSTMENT EXPENSES


"Loss  Adjustment  Expenses" shall  mean  all  expenses paid  by the  Company in
connection  with   the   investigation,  settlement.  defense   or
 litigation,    including court  costs  and post judgment   interest. 
 of any claim  or loss which   is the  subject matter  of  Policies  covered  
under  this  Agreement  and  shall  include   Declaratory Judgment  Expenses. 
 However,  "Loss  Adjustment  Expenses" shall  not  include the  salaries  and
 expenses of  Company employees, office   expenses, and  other
overhead expenses.


E.         LOSS IN EXCESS OF POLICY LIMITS


1.         "Loss  in Excess  of  Policy  Limits"   is defined  as loss
 in excess  of the  limit of  the   original    Policy,   such   loss  in
 excess   of  the   limit   having   been incurred   because  of  failure   by
 the  Company to  settle  within   the  Policy limit   or by  reason  of
 alleged  or  actual  negligence,  fraud  or  bad faith   in rejecting 
 an offer  of settlement  or in the  preparation  of the  defense  or in the 
 trial   of   any   action   against    its   insured   or   in  the 
 preparation   or prosecution  of an appeal  consequent upon  such action.


2.         However,  this    paragraph  shall    not   apply   where    the 
 loss   has   been incurred    due  to  fraud   by  a  member   of  the   Board 
 of   Directors    or  a corporate  officer   of the  Company acting  
individually  or collectively  or in collusion   with  any  individual
 or corporation  or any other  organization  or party   involved   in  the
 presentation,  defense   or  settlement  of  any  claim covered  hereunder.


3.         For  the   purposes   of  this   paragraph,  the   word   "loss" 
 shall   mean  any amounts  which  the Company would   have been contractually
 liable to  pay had it not been for the  limit  of the  original  Policy.



4. With   respect  to coverage   provided  under  this
 paragraph, recoveries from any   insurance   or   reinsurance   other   than 
 this    Agreement,   whether collectible   or   not,  shall   be  deducted  
 to   arrive   at  the   amount   of  the Company's Ultimate   Net  Liability.



F.         LOSS OCCURRENCE


As respects  Property  Business  covered  under this  Agreement:


1.        The term "Loss  Occurrence" shall  mean the sum of
all individual losses directly occasioned by any one disaster, accident or
 loss or series of
disasters, accidents or losses arising out of one event which occurs
within the area of one state of the United States or province of Canada
and states or provinces contiguous thereto and to one another.  However, the
 duration  and  extent of any one Loss Occurrence shall  be limited to
all individual losses sustained by the Company occurring during any period of
168 consecutive hours arising out of and  directly


P13·0128
Effective: 4/1/2014
3/6/20148:48  AM.v4
5                                                                 
 NO.POR1147218



--------------------------------------------------------------------------------





occasioned  by the  same  event  except  that  the  term  "Loss  Occurrence"
shall be further  defined  as follows:



a. As regards  windstorm,  hail, tornado.   hurricane, cyclone.  including
ensuing     collapse     and    water    damage,    all    individual    losses
sustained  by  the   Company occurring    during   any  period   of   72
consecutive  hours  arising   out  of  and  directly   occasioned  by the same
 event.   However, the  event  need not  be limited  to one state or province
 or states  or provinces contiguous thereto.



b.         As regards  riot,  riot  attending   a strike,  civil
 commotion, vandalism and  malicious   mischief,    all  individual   losses 
 sustained  by  the Company, occurring   during   any  period  of  72
 consecutive  hours within     the    area    of    one    municipality    or   
county     and    the municipalities  or  counties   contiguous  thereto 
 arising   out  of  and directly   occasioned by the  same event. 
 The maximum duration  of
72  consecutive  hours  may  be  extended   in  respect  of  individual losses
 which  occur  beyond  such  72  consecutive hours  during  the continued 
 occupation   of   an   assured's   premises    by   strikers, provided    such 
 occupation   commenced   during    the    aforesaid period.


c.          As   regards    earthquake   (the    epicentre     of   which   
 need    not necessarily  be  within   the  territorial    confines    referred 
 to   in  the opening    paragraph  of  this   Article)    and  fire 
 following     directly occasioned  by  the  earthquake,  only  those 
 individual  fire  losses which   commence  during   the  period   of   168 
 consecutive  hours may be included   in the  Company's Loss Occurrence.



d. As  regards   Freeze,  only  individual  losses  directly   occasioned  by
collapse,    breakage  of   glass   and   water    damage    (caused   by
bursting    of   frozen   pipes   and  tanks)   may   be  included    in  the
Company's Loss Occurrence.



e.         As regards  firestorms,  brush  fires  and any other  fires
 or series  of fires,  irrespective  of origin   (except  as provided 
 in subparagraphs b. and  c. above),  which   spread  through   trees,
 grassland or other vegetation,  all  individual  losses  sustained by the
 Company which commence during  any  period  of  168  consecutive  hours
 within   a
150-mile   radius  of anyone    fixed  point  selected   by the  Company may  be
 included   in the  Company's "Loss  Occurrence."  However,
an individual loss subject  to this  subparagraph cannot  be included
in more  than  one "Loss Occurrence."
















P13·0128
Effective:4/1/2014
3/6/2014   8:48 AM.v4
6                                                                  NO.PORl147218



--------------------------------------------------------------------------------









f.           As   regards   Terrorism,    all   individual    losses 
 sustained    by  the Company   occurring    during   any  period   of  72
 consecutive  hours arising  out of  and directly   occasioned by the  same 
event.   Should such  an event  of Terrorism   give  rise to  other  perils
 which,   in an unbroken   chain   of  causation,    have  occasioned  the  
losses,   the cause of the  losses  is understood to be that
 event of Terrorism.


2.         For  all  Loss  Occurrences  the  Company   may  choose  the  date
 and  time when  any such  period  of consecutive  hours  commences  provided
 that  it is  not  earlier   than   the   date   and  time   of  the 
 occurrence   of  the  first recorded   individual    loss  sustained   by the
 Company   arising   out  of  that disaster,   accident   or  loss and  provided
 that  only  one such  period  of  168 consecutive  hours  shall  apply  with
 respect  to  one event  except  tor  those Loss Occurrences referred  to
 in a., b. and f. above,  where  only  one such period   of  72  consecutive
 hours  shall  apply  with   respect  to  one  event, regardless 
 of the duration   of the  event.



3. No individual   losses occasioned by an event that  would  be covered  by 72
hours  clauses  may be included   in any Loss Occurrence claimed  under the

168  hours  provision.


As respects  Casualty  Business  covered  under this  Agreement:


"Loss  Occurrence"  shall  mean  any accident   or occurrence  or series
 of accidents or occurrences  arising  out  of  anyone   event  and  happening 
 within   the term  and scope  of this  Agreement.


G.         GROSS PREMIUMS WRITTEN


"Gross  Premiums  Written"   shall mean  gross and additional   premiums  
less return premiums.


H.         POLICIES


"Policies"   shall  mean  each  of  the  Company's binders,   policies   and
 contracts   of insurance  on the business  covered  hereunder.


I.           RISK


The  Company   shall   be the  sole  judge   of  what   constitutes   one  risk
 provided, however,  that:


1.         A risk  shall  never  be  less than  all  insurable   values  within 
 exterior   walls and  under  one  roof  regardless   of  fire  divisions,   the
 number   of  Policies involved,   and  whether    there   is  a single, 
 multiple    or  unrelated    named
insureds  involved  in such  risk.




P13-0128
Effective:4/1/2014
3/6/20148:48  AM.v4
7                                                                  NO.PORl147218



--------------------------------------------------------------------------------






2. When  two  or  more  buildings  are situated   at the  same  general 
 location, the  Company shall  identify   on  its  records  at the  time  of
 acceptance by the    Company,  those    individual   buildings   and   all 
 insurable   values contained  therein   that   are  considered to  constitute
 each  risk.    If  such identification    is   not   made,   each   building  
 and   all   insurable   values contained therein  shall  be considered to
 be a separate risk.




3. A risk  shall  be determined from  the  standpoint  of the  predominant
 peril and such  peril  shall be noted  in the Company's records.



J.         TERRORISM
 
"Terrorism" shall  mean:

1. Any   actual   or  threatened  violent   act   or  act   harmful   to 
 human   life, tangible    or  intangible  property   or  infrastructure
 directed    towards    or having  the  effect
 of (i) influencing or protesting against  any de jure  or de facto
 government or policy  thereof,   (ii)  intimidating,  coercing or putting in
 fear   a  civilian    population   or  section   thereof    for   the 
 purpose   of establishing  or  advancing a  specific   ideological,  religious 
or  political system  of thought,   perpetrated by a specific 
 individual or group  directly or indirectly through   agents  acting  on
 behalf  of said  individual or group or (iii)  retaliating  against  any
 country   for  direct  or vicarious support   by that  country
 of any other government or political   system.




2. Any  act  declared pursuant to  the  Terrorism Risk  Insurance Act  of  2002,
as amended, shall also be considered Terrorism.



K.         ULTIMATE NET LIABILITY


"Ultimate  Net Liability"  shall  mean the  remaining portion  of the
 Company's gross liability     on   each   Policy    reinsured   under   this 
 Agreement   after    deducting recoveries from  all  other
 reinsurance, whether   specific   or general  and whether collectible  or not.






ARTICLE VI -  INURING REINSURANCE


The  Company  has  the   right   to   purchase  per  risk   excess  of   loss
 reinsurance  on  a facultative  or treaty  basis during
 the Term, and recoveries from  any such  contracts shall inure  to  the
 benefit   of  this  agreement. All  reinsurance other  than  the
 reinsurance set
forth  in this  Article  shall  inure to the sole benefit  of the  Company.


















P13-0128
Effective:4/112014
3/6/20i   48:48  AM.v4
8                                                                  NO.POR1147218



--------------------------------------------------------------------------------









ARTICLE VII - EXCLUSIONS



I. AS RESPECTSPROPERTYBUSINESSCOVEREDUNDERTHIS AGREEMENT
THIS AGREEMENTDOESNOT COVER:

 
A.         THE FOLLOWINGGENERALCATEGORIES




1.         All  lines   of  Business  not  specifically  listed  in Article 
 I - Business
Covered.


2.         Policies  issued  with  a deductible   of  $100,000    or more;
 provided this  exclusion    shall    not   apply   to   Policies    which  
 customarily provide a percentage deductible  on the perils of earthquake or
windstorm.


3.         Reinsurance assumed.




4.          Ex-gratia  Payments.




5.         Loss   or    damage    occasioned    by   war,    invasion,   
 revolution, bombardment.   hostilities,     acts   of   foreign    enemies,  
 civil   war, rebellion,   insurrection,  military   or usurped  power, 
 martial   law,  or confiscation  by order  of  any government  or public
 authority,   but not  excluding   loss  or  damage   which   would   be 
covered   under  a standard   form   of   Policy   containing    a  standard   
war   exclusion clause.


6.         Insolvency   Funds  as per the  attached   Insolvency   Funds
 Exclusion
Clause, which   is made  part of this Agreement.



7. Pool,  Syndicate   and  Association   business   as  per  the   attached
Pools,  Associations   and  Syndicates  Exclusion   Clause,  which   is made
 part of this Agreement.



8.         Risks where  the  Total  Insured  Value,  per  risk,  exceeds  the
 figure specified    as   per   the   attached    Total    Insured   Value 
 Exclusion
Clause, which   is made  part of this  Agreement.


























P13-0128
Effective:4/1/2014

9. Loss   resulting     from    damage    to   overhead    transmission    and
distribution   lines,   including    supporting    structures    and  anything
attached   thereto,   of  any  public   or private   utility   company,   cable
television     or   telecommunication     company    of   any   kind.   This
exclusion    shall   not   apply   to   such   overhead   transmission   and
distribution   lines,   including    supporting    structures    and  anything
attached   thereto   located   on  the  premises   of  any  policyholder  or
within   1,000  feet  thereof.    Nor shall this  exclusion   apply  to  utility
service  interruption  or contingent   business  interruption   losses for

9                                                                 
 NO.POR1147218


3/6/20148:48   AM.v4

--------------------------------------------------------------------------------





any  policyholder,  unless  such  policyholder  is  a public  or  private
utility   company,   cable  television   or telecommunication   company
of any kind.


10.       Any  statutory    or  regulatory    fine   or  penalty   imposed 
 upon  the
Company  on account  of any unfair  trade  or claim  practice.


11.       Any  new  business   written   by  the  Company's agents  on  or
 after March   1,  2014,   and  subsequent  renewal   of  such  business.   for
which    US  RE  Corporation   is  the   intermediary.   that    provides
coverage  in Tiers  1. 2 or 3; and any new  business  written   by the Company
 on or after  March  1. 2014,   and 'subsequent  renewal  of such   business. 
 that    provides   coverage    in   zip   codes:   77346.
77449,     77469.     77479     or   77494;     all   as   classified     by
 the
Company  as the "Second  Gulf  Program."


B.         THE FOLLOWING CLASSES OF BUSINESS AND TYPES OF RISKS




1.         Mortgage   Impairment.
 
2.         Growing  and/or  standing  crops.


3.         Mortality   and Health  covering  birds. animals  or fish.


4.         All onshore  and offshore  gas and oil drilling   rigs.


5.         Petrochemical  operations   engaged   in the  production,  refining 
 or upgrading   of petroleum   or petroleum   derivatives or natural  gas.


6.         Satellites.


7.         All  rail road business.


8.         As respects  Inland  Marine  business:


 
a.
 b.
c.
Registered Mail  and Armored  Car Policies.
Jeweler's   Block  Policies.
Furrier's  Customers Policies.
 
d.
 
Rolling  Stock.
 
e.
 
Parcel   Post  when   written    to   cover   banks   and  financial
institutions.
 
f.
 
Commercial Negative  Film Insurance.
 
P13·0128
 
 
10                        NO.POR1147218
Effective: 4/1/2014
 
 
3/6/20148:48     AM.v4
 
 

--------------------------------------------------------------------------------







g.         Garment  Contractors Policies.


h.          Mining  Equipment while  underground.


i.           Radio and Television  Broadcasting Towers.


j.           Motor  Truck  Cargo  Insurance  written   for  common   carriers
operating   beyond  a radius of 200  miles.


C.         THE FOLLOWING PERILS


1.         Flood and/or   Earthquake when  written   on a stand  alone  basis.


2.          Difference   in Conditions,  however  styled.


3.          Pollution   and Seepage  as per the  attached   Pollution 
 and Seepage
Exclusion  Clause which  is made part of this  Agreement.


4.          Nuclear  Incident   Exclusion  Clauses  which  are attached 
 and made part of this Agreement:


 
a.
Nuclear   Incident    Exclusion   Clause   -  Physical   Damage   -
Reinsurance - U.S.A.
 
b.
 
Nuclear  Incident  Exclusion  Clause - Reinsurance - No.4.
 
5.
 
a.
 
Loss,  damage   or  expense   of  whatsoever   nature   caused directly 
 or indirectly   by any of the  following,    regardless   of
 
 
any  other   cause  or  event  contributing   concurrently   or  in
 
 
any   other    sequence    to   the   loss:   nuclear    reaction    or
 
 
radiation,   or radioactive contamination,  however  caused.
 
 
b.
 
However,   if  nuclear   reaction   or  radiation,    or  radioactive

contamination    results    in   fire    it   is   specifically    agreed
herewith   that  this  Agreement  will  pay for  such  fire  loss or damage   
subject    to   all   of   the   terms,    conditions     and limitations 
 of this  Agreement.


c.          This  exclusion   shall  not apply  to  loss,  damage  or expense
originating    from   and  occurring    at  risks  using   radioactive isotopes 
 in  any  form  where   the  nuclear   exposure   is  not
considered by the  Company  to be the  primary  hazard.


















P13·0128
Effective:4/1/2014
3/6/20148:48   AM.v4
11                                                       NO.POR1147218



--------------------------------------------------------------------------------





6.         Loss, damage  or expense  of whatsoever   nature  arising  directly
 or indirectly   from  fungi,   bacteria,   including   mold  or  mildew, 
 and/or any   mycotoxins,     spores,    scents    or   byproducts   
 produced    or released  by fungi,   regardless  of  any other  cause,  event,
 material, product   and/or   building  component   that  contributed 
 concurrently or  in  any  sequence    to  that   injury   or  damage.    
 Such   loss   is excluded    regardless   of  any  other   cause   or  event 
 contributing concurrently   or in any sequence  to the loss.



7. Loss,   damage    or   expense    of   whatsoever     nature   directly    or
indirectly   caused  by, contributed   by, resulting  from,  arising  out  of
or in connection   with  biological   or chemical  substances,   pollution,
contamination,    or  the   threat   thereof,    regardless    of   any  other
cause  or event  contributing    concurrently   or in any other  sequence to the
 loss, and/or  fire following   therefrom.



D.         In the  event  the  Company   is  inadvertently   bound  on  any
 risk  which   is excluded   under   Paragraph   B, of  Part  I of  this
 Article,   the   reinsurance provided   under  this  Agreement   shall  apply
 to such  risk until  discovery   by the  Company  within   its Home Office
 of the  existence  of such  risk and for
30 days thereafter,   and shall then  cease unless  within   the  30 day period,
the   Company   has   received   from   the   Reinsurer   written    notice 
 of   its approval  of such  risk.



II. AS RESPECTS CASUALTY BUSINESS COVERED UNDER THIS AGREEMENT THIS AGREEMENT
DOES NOT COVER:

 
A.         THE FOLLOWING GENERAL CATEGORIES


1        Ex-gratia  payments.
 
2.        Risks subject  to  a deductible   or a self-insured   retention 
 excess  of $25,000.


3.        Loss or damage  caused  directly   or indirectly   by: (a) enemy
 attack by  armed  forces   including   action   taken   by  military,   naval
 or  air forces   in resisting   an actual  or an immediately impending   enemy
attack;  (b) invasion;  (c) insurrection;   (d) rebellion;   (e) revolution; 
 (f) intervention;   (g) civil war;  and (h) usurped  power.


4.        Reinsurance assumed  by the Company.


















P13-0128
Effective:4/1/2014
3/6/20148:48   AM.v4
12                        NO.PORl147218



--------------------------------------------------------------------------------







5.         Business   derived    from   any   Pool,   Association,   including  
 Joint Underwriting   Association,   Syndicate,  Exchange,  Plan,   Fund  or
other   facility   directly   as  a member,   subscriber  or  participant,  or
indirectly   by way of reinsurance or assessments; provided  this
exclusion shall  not apply to Automobile  or Workers  Compensation assigned 
 risks  which   may  be  currently   or subsequently  covered hereunder.


6.         Pollution   Liability   as per the  attached   Pollution   Liability 
 Exclusion
Clause - Reinsurance.


7.         Insolvency Funds as per the  attached   Insolvency Funds  Exclusion
Clause.


8.          Nuclear  Incident   Exclusion Clauses  which   are attached   and
 made part of this Agreement:


a.         Nuclear  Incident   Exclusion Clause  - Liability  - Reinsurance
- U.S.A.


b.          Nuclear  Incident  Exclusion Clause - Reinsurance - NO.4.


9.         Any  actual  or alleged  liability   whatsoever  for  any claim
 or claims in  respect   of  loss  or  losses,  directly   or  indirectly 
 arising   out  of, resulting   from,   or in consequence of  asbestos,
 in whatever   form or quantity.


10.       Any  statutory    or  regulatory  fine   or  penalty   imposed    upon
 the Company on account  of any unfair  trade  or claim  practice.


11.       Any  liability,   loss, cost  or expense  caused
 by any act of Terrorism that  is directly  or indirectly   caused
 by, contributed  to by, resulting from,   arising   out  of  or  in connection
 with   the  use or  release,  or threat   thereof,    of  any   nuclear 
 weapon   or  device   or  chemical, biological  or  radiological  agent,
 regardless of any  other  cause  or event  contributing   concurrently  or in
 any  other  sequence to  the loss.


12.       Any  new  business   written    by the  Company's agents  on  or
 after March   1,  2014,   and  subsequent  renewal   of  such  business, for
which    US  RE  Corporation   is  the   intermediary,   that    provides
coverage   in Tiers  1, 2 or 3; and  any new  business  written   by the
Company on  or after  March  1, 2014,   and  subsequent renewal  of such 
 business,  that   provides    coverage    in  zip   codes:   77346, 77449,   
 77469,     77479     or   77494;     all   as   classified     by  the
Company as the "Second  Gulf  Program."








P13-0128
Effective:4/1/2014
3/6/20148:48   AM.v4
13                        NO.POR1147218



--------------------------------------------------------------------------------





B.         THE FOLLOWING INSURANCE COVERAGES


1.         All  Lines of  Business  not specifically  listed  in Article   I -
 Business
Covered.


2.         Fiduciary  Liability.


3.         Fidelity  and Surety.


4.         Credit  and Financial  Guarantee.


5.         Securities   and Exchange  Liability.


6.         Retroactive coverage.


7.         Personal  and Commercial Excess or Umbrella  Liability.




8.         Malpractice  or Professional Liability  except  incidental 
 Malpractice
Liability.


9.        Errors and Omissions   Liability.


10.       Directors'   and Officers'   Liability.


11.       Advertisers',  Broadcasters'  and  Telecasters'  Liability   as 
respects Personal   Injury   Liability   except   as  provided    under 
 Commercial Package  Policies  or Commercial General  Liability  Coverage
 Forms.


12.       Liquor  Law Liability  except  Host Liquor  Law Liability.


13.       Kidnap,  Extortion  and Ransom Liability.


14.       Boiler  and Machinery   Insurance.


15.       Protection   and Indemnity   (Ocean  Marine).


C.         THE FOLLOWINGAS RESPECTS LIABILITY OTHER THAN AUTOMOBILE


1.         Ownership,   operation    or  use  of  vessels   exceeding    50  
feet   in length.



2. Ownership,    maintenance   or   use   of   any   airport    or   aircraft,
including   fueling,   or  any  device  or  machine   intended   for  and/or
aiding   in  the   achievement   of  atmospheric  flight,    projection    or

orbit.










P13·0128
Effective:4/1/2014
3/6/20148:48     AM.v4
14                           NO.POR1147218



--------------------------------------------------------------------------------









ARTICLE VIII - SPECIAL ACCEPTANCE


Risks  and/or    Policies   which   are  beyond   the  terms,   conditions    or
 limitations    of  this Agreement    may  be submitted   to  the  Reinsurer
 for  special  acceptance   hereunder;   and such  risks  and/or   Policies,
 if accepted   in writing   by the  Reinsurer,  shall  be subject  to  all
of the  terms,   conditions    and  limitations    of  this  Agreement,   except
 as modified   by the special  acceptance.    Premiums  and losses  derived
 from  any special  acceptance   shall  be included  with  other  data for
 rating  purposes  under this  Agreement.






ARTICLE IX -INTERNATIONAL TRADE CONTROLS AND ECONOMIC SANCTIONS


No Reinsurer   shall  be deemed  to  provide  cover  and  no Reinsurer  shall
 be liable  to  pay any claim  or pay any benefit   hereunder   to  the  extent
 that  the  provision   of  such  cover, payment  of such  claim  or provision  
of such  benefit  would   expose  that  Reinsurer  to any sanction, 
 prohibition    or  restriction    under   United   Nations   resolutions    or
 the  trade   or economic   sanctions,   laws  or regulations 
 of any jurisdiction    applicable   to that  Reinsurer.






ARTICLE X - REINSURANCE PREMIUM



A. The   Company    shall   cede   to   the   Reinsurer    10%   of  the 
 Company's    gross unearned   premiums   on its  Ultimate   Net  Liability
 in force  as of April  1, 2014   on the  business  covered  hereunder.



B.          The   Company   shall   cede   to   the   Reinsurer    10%   of  
the   Company's    Gross Premiums   Written   applicable   to  new  and
 renewal   Policies  becoming   effective on  or  after   April   1,  2014, 
 with   respect   to  its  Ultimate   Net  Liability   on  the business  covered
 hereunder.



C. The following    percentages   of the  Company's  premium   shall
 be allocated   to the business  covered  under this  Agreement:





Homeowners: Section  1-95%          Section  II - 5%
 
Dwelling   Fire:  Section  I - 90%      Section  II - 10%








ARTICLE XI - COMMISSION



A. The  Reinsurer   shall  make  a commission    allowance    of  49%   to  the
 Company's Gross   Premiums    Written     ceded   hereunder.    The   Company  
 shall   debit   the Reinsurer  with  the commission   allowance   in the
 monthly  accounts.



B.         Such    commission      allowance      includes     provision   
 for    all    brokerage     and commission.    premium    taxes   of   all 
 kinds,   all   board,   bureau   and   exchange assessments,   and  any 
 other   expenses   whatsoever     except   Loss  Adjustment
Expenses.



--------------------------------------------------------------------------------



P13-0128
Effective:4/1/2014
3(6(20148:48   AM.v4
15                        NO.POR1147218



--------------------------------------------------------------------------------













ARTICLE XII - LOSSES, LOSS ADJUSTMENT EXPENSES AND SALVAGES



A. The  Reinsurer   shall   pay  its  pro  rata  share   of  losses 
 including    prejudgment interest    paid   by  the   Company    arising  
 under   Policies    covered    under   this Agreement,  and  the  Reinsurer 
 shall   benefit   proportionately   in  all  recoveries, including   salvage
 and subrogation.




B. The  Reinsurer  shall  pay its  pro  rata  share  of  Loss Adjustment
 Expenses  paid  by the  Company.




C. The  Company   shall  have  the  responsibility  to  investigate,  defend 
 or  negotiate settlements  of all claims  and lawsuits   related  to Policies
 written   by the  Company and  reinsured   under  this  Agreement.   The
 Reinsurer,   at  its  own  expense,  may associate    with    the   Company  
 in   the   defense    of   any   claim,   suit   or   other proceeding which 
 involves  or is likely  to  involve  the  reinsurance  provided  under this 
 Agreement,   and  the   Company   shall   cooperate    in  every   respect   in
 the defense  of any such claim,  suit or proceeding.







ARTICLE  XIII   -  TERRORISM EXCESS RECOVERY
 
 A.         For purposes  of this  Article:
1.         "Act"    shall    mean   the   Terrorism     Risk   Insurance    Act 
 of   2002,    any amendments thereto
 and any regulations promulgated thereunder.



2. "Affiliate,"   "Insured  Losses,"  and "Program  Year"  shall  have the
 meanings provided  in the Act.



3.          "Company" shall  include  the Company  and all affiliates.


B.         This   reinsurance   shall   not  apply   to  any  fines,   civil 
 penalties    or  surcharges assessed  pursuant  to the  Act.


C.         To   the   extent    that   the   Company    allocates    Insured  
 Losses   and/or    federal assistance   under  the Act  among  affiliates, 
 claims,  contracts   or otherwise   in any manner   which   impacts  the
 reinsurance  provided   hereunder, the  Company  shall apply
 a reasonable allocation   method  acceptable to the  Reinsurer.


D.         To   the   extent   that    an   Insured    Loss   is   otherwise   
 payable   hereunder,  the reinsurance   provided    by  this   Agreement 
 shall   apply   only   to  the   portion   of liability,   loss,  cost  and/or 
 expense  retained   by the  Company   net of  any federal assistance  
 pursuant   to  the  Act.     For  each   Program   Year,  the  liability    of
 the Reinsurer  for  Insured  Losses  under  this  Agreement  shall  be reduced
 by the  ratio
that  the financial   assistance   under the Act allocated  to  Policies
 subject  to this




P13-0128
Effective: 4/112014
3/6/20148:48    AM.v4
16                           NO.PORl147218



--------------------------------------------------------------------------------







Agreement     bears   to   the   Company's    total    Insured    Losses 
 subject    to   this Agreement.    If the  Company   does  not  make  such
 allocation,   the  liability   of  the Reinsurer  for  Insured  Losses
 in any Program  Year under  this  Agreement   shall  be reduced   by  the 
 ratio   that   the  financial    assistance   available   to  the  Company
under  the Act for that  Program  Year bears to the Company's  total  Insured
 Losses for  the same  Program  Year.


E.         The  parties   recognize   that.   for  any  Program  Year,  the
 Reinsurer   may  without waiver   of  the  foregoing    Paragraphs   make
 payments   for  Insured   Losses  which, together    with   available 
 financial    assistance   under  the  Act  and  the  Company retentions 
 and/or  deductibles   hereunder,   exceed the  Company's  Insured  Losses. In
 such  event,  the  Reinsurer's   proportional    share  of  all  such  excess
 recovery (hereafter   "Reinsurer's   Excess Share")  shall  inure  to the
 benefit  of the Reinsurer. All   excess   recovery   described    in  this 
 Paragraph   shall   be  allocated    to   the Reinsurer   and  the  Company 
 in proportion    to the  respective   liability   of  each  for Insured 
 Losses,  net  of  federal   assistance   under  the  Act,  salvage,
 subrogation and other  similar  recoveries,  as applicable.


F.         In the  event  of a Reinsurer's  Excess Share, the Company  shall:


1.         Promptly  pay the  Reinsurer's  Excess Share to the  Reinsurer;  or


2.          Upon  request   of  the  Reinsurer   at  any  time  and  at  the
 Reinsurer's   sole discretion,    instead   assign  to  the  Reinsurer   its
 rights  to  recover  directly from  the federal   government   any portion  of
 Reinsurer's  Excess Share not already   paid  to  the  Reinsurer.    The
 Company   shall  cooperate   with   and assist   the   Reinsurer,    at   its 
 own   expense,   to   the   extent    reasonably necessary  for  the  Reinsurer
 to  exercise  those  rights.    If the  Reinsurer  is unable,   for   any 
 reason,   to   exercise   any   right   assigned   to   it  by  the Company
 pursuant  to  this  Article,   the  Company  shall  pay the  Reinsurer's
Excess Share to  the  Reinsurer  as if no assignment   had taken  place to the
extent  that  the  Company  has not  been deemed  to  have forfeited   the
 right to   financial     assistance    under   the   Act   by   virtue    of 
 the   attempted assignment.



G. In the  event  of an Insured  Loss, the  Company  shall  provide  the
 Reinsurer  with  a monthly    report   detailing    claim   settlement  
 activities    and  financial    assistance under  the  Act.    Calculations  
 for  each  Program  Year  shall  continue   to  be  made until  the settlement 
 of all Insured  Losses covered  hereunder.







ARTICLE XIV - REPORTS AND REMITTANCES





A. The  Company   shall  provide  the  Reinsurer   with   a monthly   account 
 as well   as quarterly   and  annual  reports  and any bordereaux   requested 
 by the  Reinsurer  all in  accordance    with   the  provisions   set  forth 
 in  Paragraphs   C., E., F., H. and  I. below.





P13-0128
Effective:4/1/2014
3/6/20148:48  AM.v4
17                           NO.POR1147218



--------------------------------------------------------------------------------





B.         Portfolio   Assumption   - Within   60  days  after  April   1, 2014 
 , the  Company  shall pay to  the  Reinsurer  the  Reinsurer's   pro
 rata share  of the  Company's  unearned premium   reserve  segregated 
 by Line of  Business  on the  business   in force  as of said  date.



C. Monthly   Account   - Within   30  days  after  the  close  of  each  month
 the  Company shall  forward   a monthly   account   summarizing  the
 following   transactions    under this  Agreement  during  such month:



1.         Gross Premiums  Written   ceded segregated   by Line of Business;


2.         Commissions;


3.         Loss   and   Loss  Adjustment     Expenses   paid   less 
 recoveries,    including salvage  and subrogation,   segregated 
 by Line of Business,  by year of loss.


The balance  due either  party  shall  be paid within   45  days after  the
 close of each
month for the transactions during such month.


D.         In respect  of Paragraph  C. above:


1.         All  Monthly  Account  Statements   shall  be sent to the  Reinsurer
 at:


a.          E-Mail/Word,    Excel,   PDF,  or   TIF   Formats,    or   other 
 scanned documents:


TAPCAM_DirectArmonk@swissre.com,   or b.         Standard  Mail:
Swiss  Reinsurance America  Corporation
Technical  Accounting   Department
175  King Street
Armonk,  NY  10504


2.         All  checks  and  supporting   documentation   shall  be sent  to
 the  Reinsurer through    one   of  the   options    set   forth    below 
 and   shall   identify    the
applicable   Reinsurer  Agreement   Number(s):




























P13·0128
Effective: 4/1/2014
3/6/20148:48     AM.v4
18                        NO.POR1147218



--------------------------------------------------------------------------------







a.         WIRE TRANSFER
(i)         All wires  shall  be sent to: The Bank of  New York
1 Wall  Street
New York, NY  10286
Account  Name:   Swiss  Reinsurance  America  Corporation
Account  Number:   8900489197
ABA Number:   021000018
SWIFT:  IRVTUS3N

(ii) All supporting   documentation    shall  be sent to: Swiss  Reinsurance
 America  Corporation

Technical  Accounting   Department
175  King Street
Armonk,  NY  10504


b.         COURIER OR OVERNIGHT CARRIER
Both checks  and supporting   documentation    shall  be sent to: Swiss
 Reinsurance  America  Corporation   C/O BONY Mellon
500  Ross Street - 154-0455
Pittsburgh,   PA  15262-0001
Attn:   Wholesale   Lockbox
 
c.          LOCK BOX
Both checks  and supporting   documentation    shall  be sent to:


Swiss  Re
Box 19580
Newark,  NJ  07195-0580



E. Premium   Bordereau   - Within   30  days  after  the  Reinsurer's 
 request,   if any, the Company   shall  submit   a  premium   bordereau   to
 the   Reinsurer   segregated    by underwritingyear,  the  following  
 information    as  respects   each  Policy  covered under  this  Agreement:



1.         Name of  Insured,


2.          Policy  Number,


3.          Effective  and Expiration  Dates,



4.          Line of Business.
 
P13·0128
Effective:4/1/2014
3/6/20148:48   AM.v4




19                           NO.POA 11472 18



--------------------------------------------------------------------------------











F.         Loss  Bordereau   -  Within    30  days   after   the   Reinsurer's
 request,   if  any,  the Company    shall   submit    a   loss   bordereau  
 to   the   Reinsurer    segregating   by underwriting   year   of   loss  the 
 following     information   as  respects   each   loss covered  under  this
 Agreement:


1.        Name of Insured,


2.        Policy  Number,


3.        Policy  Limits,



4.        Effective  and Expiration  Dates,


5.        Claim  Number,


6.        Date of Loss,



7.        Line of Business,


8.        Catastrophe Loss Number,  if applicable.


G.         The  Company  may  make  a request  for  immediate   payment  by the
 Reinsurer  for any  individual   gross  loss  covered  hereunder   in excess
 of  $1,000,000,    and the Reinsurer   will   be  credited   with   amounts 
 so  paid  in  the  subsequent  monthly account.


H.         Quarterly   Report  - The Company  shall  furnish  the  Reinsurer
 within   30  days after the  close  of  each  calendar   quarter   the
 following    information   as  respects   the business  ceded  hereunder:


1.         Unearned  premium   reserves  segregated by Line of Business  at the
 end of the   calendar    quarter   and   calculated    on  the   actual 
 daily   basis   or   in accordance with  the Company's methodology,  as agreed.



2. Estimated  loss and  Loss Adjustment  Expense  reserves  outstanding  at the
end  of  the  calendar   quarter   segregated  by  Line  of  Business,   by year
 of loss.




I. Annual   Report  - The  Company  shall  furnish   the  Reinsurer  within   45
 days  after the  close  of each  calendar  year a summary  of the business
 ceded  hereunder:



1.         Gross  Premiums   Written   ceded  during   the  year  segregated  by
 Line  of Business;



2.          Unearned  premium   reserves  segregated by Line of Business;








P13·0128
Effective:4/1/2014
3/6/20148:48   AM.v4
20                           NO.POR1147218



--------------------------------------------------------------------------------








3. Losses  and  Loss  Adjustment    Expenses  paid,  less  recoveries, 
 including salvage  and subrogation,   during  the year segregated 
 by Line of Business, by year of loss;




4. Losses and Loss Adjustment   Expenses  outstanding   at the  end of the  year
segregated   by Line of Business,  by year of loss.




J. As  respects   Property   Business   covered   under  this   Agreement,  
 the  Company shall   furnish    the   following     to   the   Reinsurer   
with    respect   to   occurrences designated   as catastrophes  by the Property
 Claim  Services:



1.         Prompt  preliminary   estimate  of amount  recoverable  from  the
 Reinsurer;



2. Within   30  days  after  the  close  of  each  calendar   quarter  the
 amount   of losses  and  Loss Adjustment    Expenses  paid,  less a"
 recoveries,   including salvage  and subrogation,   at the  end of
 each calendar  quarter  segregated by Line of Business;




3. Within   30  days  after  the  close  of  each  calendar   quarter  the
 amount   of losses  and  Loss  Adjustment    Expenses  outstanding    at  the
 end  of  each calendar  quarter  segregated   by Une of Business.







ARTICLE XV - INDIVIDUAL CLAIM REPORTING



A. Notwithstanding   the  provisions   set forth   in Paragraph  F. of Article
 XIV - Reports and  Remittances, the  Company  shall  promptly   notify  the
 Reinsurer  of each claim where the sum of loss and
expense paid-to-date, outstanding   loss reserve and outstanding     expense  
 reserve   is  equal   to   or   greater    than    $500,000;     this

$500,000     threshold    relates   to   the   Company's    100%   gross 
 ground-up    loss
amount.



B. In   addition,    the   Company    shall   provide   the   Reinsurer  
 with    the   following information    relative  to said claim:



1.         Identifying   information,    including:




a.          Name of Insured. b.  Policy  Number.
c.          Claim  Number.


d.          Policy  Limit.


e.         Type   of   Coverage   (i.e.,   Lines   of   Business   and/or  
 Classes   of Insurance).




P13·0128
Effective:4/1/2014
3/6/2014   8:48 AM.v4
21                        NO.POR1147218



--------------------------------------------------------------------------------





f.          Type of Policy (i.e., Primary,  Excess or Umbrella).


g.         Attachment  Point  of  the  Reinsured   Excess  or Umbrella   Policy,
 if any.


h.         A comprehensive  narrative   report   including   but  not  limited 
 to  a description  of the facts,  liability,  damages,  coverage,  current
 paid­ to-date  amounts  and current  reserve  amounts.



2. Upon  the  Company's learning   of  a material   development,  the  Company
shall  promptly   report  such  development  to  the  Reinsurer   along  with
 the current  paid-to-date amounts  and the current  reserve  amounts.




3. Annual  status   reports   including   the  current   status,   current 
 paid-to-date amounts  and current  reserve  amounts.



4.          At  the  conclusion   of  the  loss,  the  claim  settlement  
 amount,   indicating:
loss paid and expense paid.






ARTICLE XVI - ACCESS TO RECORDS


The Reinsurer  or its duly  authorized   representatives  shall  have the  right
 to  examine,  at the  offices  of the  Company  at a reasonable time,  during
 the currency  of this Agreement or anytime  thereafter,   all books  and
 records  of the Company  relating  to  business  which is the subject
 of this Agreement.






ARTICLEX VII - TAXES


The Company  shall  be liable  for  all taxes  on  premiums   paid to the
 Reinsurer  under  this Agreement,  except  income  or profit  taxes of the
 Reinsurer,  and shall  indemnify   and hold the  Reinsurer  harmless  for
 any such  taxes  which  the  Reinsurer  may become  obligated
to pay to any local, state  or federal  taxing  authority.






ARTICLE XVIII - OFFSET


Each party  to this  Agreement  together   with  their  successors  or assigns
 shall  have  and may exercise,  at any time.  the  right  to  offset
 any balance  or balances  due the other  (or, if  more   than   one,   any
 other).      Such  offset    may  include   balances   due  under   this
Agreement  and any other  agreements heretofore   or hereafter   entered  into
 between  the parties  regardless   of whether   such  balances  arise from
 premiums,   losses  or otherwise, and  regardless   of  capacity   of  any
 party.  whether   as  assuming   insurer  and/or   ceding insurer,  under  the
 various  agreements  involved.  provided   however,  that  in the  event  of
 insolvency of  a party hereto,   offsets   shall   only  be  allowed    in
 accordance  with   the provisions   of Section  7427   of the  Insurance
 Law of the  State of  New York to the  extent




P13-0128
Effective: 4/112014
3/6/20148:48     AM.1i4
22                        NO.POR1147218



--------------------------------------------------------------------------------









such  statute   or  any  other   applicable  law,  statute   or  regulation
 governing  such  offset shall apply.






ARTICLE XIX - DISPUTE RESOLUTION
 
Part I - Choice  Of Law And  Forum
 
Any  dispute   arising   under  this  Agreement  shall  be resolved  in the
 State  of Texas,  and
the  laws  of  the  State  of  Texas  shall  govern  the  interpretation  and
 application  of  this
Agreement.


Part II - Mediation


If a dispute   between   the  Company and  the  Reinsurer, arising   out  of 
the  provisions  of this  Agreement or concerning  its  interpretation
 or validity  and whether   arising  before  or after  termination   of  this
 Agreement  has  not  been  settled   through    negotiation,  both parties
 agree  to try  in good  faith  to settle  such dispute  by nonbinding
 mediation, before resorting  to arbitration.


Part III - Arbitration



A. Resolution of  Disputes  - As a condition   precedent to  any right
 of action  arising hereunder,  any  dispute   not  resolved   by mediation
 between   the  Company and the  Reinsurer arising  out  of the
 provisions of this  Agreement or concerning  its interpretation   or
 validity,   whether    arising   before   or  after   termination   of  this
Agreement,  shall   be  submitted   to  arbitration   in  the  manner 
 hereinafter  set forth.



B.           Composition  of  Panel - Unless the  parties  agree  upon  a single
 arbitrator   within
15 days  after  the  receipt  of a notice  of  intention   to  arbitrate, 
 all disputes   shall be submitted  to an arbitration  panel  composed of two
 arbitrators and an umpire chosen  in accordance with  Paragraph C. hereof.


C.          Appointment   of  Arbitrators  - The  members  of  the  arbitration 
 panel  shall  be chosen   from   disinterested   persons   with   at  least 
 10  years'  experience  in the insurance and reinsurance business.  Unless
 a single  arbitrator   is agreed  upon, the  party  requesting  arbitration
 (hereinafter  referred  to  as the  "claimant")  shall appoint   an arbitrator 
 and  give  written    notice  thereof   by certified   mail  or  by a courier 
 service   producing  evidence   of  receipt   by  the  receiving   party,  to
 the other  party  (hereinafter  referred  to  as the  "respondent") together 
 with  its notice of   intention    to   arbitrate.      Within    30  days 
 after   receiving   such   notice,   the respondent  shall  also  appoint   an 
arbitrator   and  notify  the  claimant   thereof   by certified    mail  or  by
 a  courier   service   producing  evidence   of  receipt   by  the receiving 
 party.    Before  instituting  a hearing,  the  two  arbitrators  so appointed
shall   choose   an  umpire.     If,  within    20   days  after   the 
 appointment   of  the arbitrator    chosen  by the  respondent, the  two
 arbitrators  fail  to  agree  upon  the appointment   of  an  umpire,   each
 of  them   shall  nominate   three   individuals  to
P13-0128                                                                    
 23                                                                 
 NO.POR1147218
Effective:4/1/2014
3/6/20148:48  AM.v4

--------------------------------------------------------------------------------





serve  as umpire,  of whom   the  other  shall  decline  two  and the  umpire
 shall  be chosen   from  the  remaining two   by drawing   lots.   The  name
 of  the  individual first  drawn  shall  be the  umpire.


D.          Failure  of  Party to  Appoint   an Arbitrator   - If the
 respondent  fails  to  appoint   an arbitrator   within   30  days  after
 receiving   a notice  of  intention   to  arbitrate,   the claimant's
 arbitrator    shall  appoint   an arbitrator    on  behalf  of  the
 respondent, such  arbitrator    shall  then,  together   with   the  claimant's
 arbitrator,  choose   an umpire  as provided
 in Paragraph C. of Part III of this  Article.



E. Submission   of   Dispute    to   Panel   -   Within    30   days   after 
 the    notice    of appointment   of  all  arbitrators,  the  panel  shall
 meet,  and  determine  a timely period
 for discovery, discovery procedures and schedules for  hearings.



F.           Procedure  Governing Arbitration   - All  proceedings  before   the
 panel  shall  be informal   and the  panel  shall  not  be bound  by the formal
 rules  of evidence.  The panel  shall  have the  power  to fix
 all procedural rules  relating  to the  arbitration proceeding.  In reaching
 any decision,   the  panel  shall  give due consideration  to the  customs
 and usages of the  insurance and reinsurance business.


G.          Arbitration  Award   - The  arbitration  panel  shall  render   its
 decision   within   60 days  after  termination   of  the  proceeding,  which 
 decision   shall  be  in  writing, stating   the  reasons  therefor.  
 The decision  of the  majority   of the  panel  shall  be final  and  binding 
 on the  parties  to  the  proceeding.  In no event,  however,   will the panel 
 be   authorized   to   award    punitive,    exemplary   or   consequential
damages   of  whatsoever  nature  in  connection  with   any arbitration
 proceeding concerning this  Agreement.



H. Cost  of  Arbitration  - Unless  otherwise  allocated   by the  panel,  each
 party  shall bear the expense  of its own  arbitrator   and shall jointly
 and equally  bear with  the other  parties  the  expense  of the umpire
 and the arbitration.







ARTICLE XX -INSOLVENCY



A. In  the  event  of  insolvency  of  the  Company, the  reinsurance  provided 
 by  this Agreement  shall  be payable  by the  Reinsurer on the  basis  of the
 liability   of the Company as  respects   Policies  covered 
 hereunder, without   diminution  because of   such    insolvency,   directly  
 to   the   Company  or   its   liquidator,    receiver,
conservator or statutory   successor except  as provided  in Sections
 4118(a)(1 )(A) and  1114(c)   of the New York Insurance Law.



B.         The Reinsurer shall  be given written   notice  of the 
pendency of each claim  or loss which    may   involve   the   reinsurance  
provided    by  this   Agreement   within    a reasonable time  after  such
 claim  or  loss  is filed  in the  insolvency proceedings. The  Reinsurer 
shall  have  the  right  to  investigate  each  such  claim  or  loss  and
interpose,  at  its  own  expense,  in the  proceedings  where  the  claim  or
 loss  is to be  adjudicated,  any defense   which   it  may  deem  available
 to  the  Company, its
 
P13·0128                                                                     
 24                                                                 
 NO.POR1147218
Effective:4/1/2014
3/6/20148:48  AM.v4

--------------------------------------------------------------------------------









liquidator,   receiver,   conservator   or  statutory    successor.    The
 expense   thus incurred   by the  Reinsurer shall  be chargeable, subject
 to court  approval,  against the  insolvent   Company as part  of  the  expense
 of  liquidation  to  the  extent  of  a proportionate  share  of the  benefit
 which  may accrue  to the  Company solely  as a result  of the defense
 undertaken by the  Reinsurer.


C.         In addition   to the  offset  provisions set forth  in Article
 XVIII - Offset,  any debts  or credits,   liquidated  or unliquidated,
 in favor  of or against  either  party  on the date of   the   receivership
 or   liquidation   order   (except   where   the   obligation   was
purchased by or transferred to be used as an offset)  are deemed  mutual  debts 
or credits   and  shall   be  set   off   with   the   balance   only   to   be
 allowed    or  paid. Although    such   claim   on  the   part   of  either 
 party   against   the  other   may  be unliquidated   or   undetermined   in
 amount    on  the   date   of   the   entry   of   the receivership  or 
 liquidation   order,   such   claim   will    be  regarded   as  being   in
existence as of such  date and any claims  then  in existence and held
 by the other party  may be offset  against  it.


D.         Nothing  contained  in this  Article  is intended  to change  the
 relationship  or status of the  parties  to  this  Agreement  or to  enlarge
 upon  the  rights  or obligations  of either  party  hereunder except
 as provided  herein.






ARTICLE XXI -  SERVICING



A. AON  Benfield,   Inc.   is the  Servicing  Agent  providing   services
 for the  Company in connection  with   this   Agreement.  There  is  no
 Intermediary  of  record   for  this Agreement.



B.         Payments by the  Company to the  Servicing  Agent  shall  be deemed
 to  constitute payment   to  the  Reinsurer only  to  the  extent  that   such
 payments  are  actually received   by  the   Reinsurer.    Payments  by  the  
Reinsurer  shall   be  deemed   to constitute  payment   to   the   Company  to
 the   extent   that   such   payments  are actually   received  by either
 the Servicing  Agent  or the  Company.


C.         All  communications,  including   but  not limited  to, notices,
 reports  and statements relating   to  this   Agreement  shall   be  deemed 
 delivered   to  the  Company  upon receipt  by the  Servicing  Agent
 or the Company, and shall  be deemed  delivered  to the  Reinsurer only  upon
 receipt  by the Reinsurer.



D. The servicing   agent  shall  have no authority   to negotiate   or otherwise
 act on behalf  of the  reinsurer   nor shall AON Benfield,  Inc. receive
 any remuneration

(i.e., brokerage) from  the  reinsurer  for providing   such  services


















P13-0128
Effective: 4/1/2014
3/6/20148:48   AM.v4
25                        NO.PORl147218



--------------------------------------------------------------------------------





ARTICLE XXII - AMENDMENTS


This  Agreement    may  be  amended   by  mutual   consent   of  the  parties 
 expressed   in  an addendum;   and such  addendum,   when  executed   by both
 parties,  shall  be deemed  to  be an integral   part of this  Agreement 
 and binding  on the parties  hereto.






IN WITNESS WHEREOF, the  parties  hereto  have caused  this  Agreement   to
 be executed by their  duly  authorized   representatives 
 as of the. following   dates:






HOMEOWNERS  OF AMERICA INSURANCE COMPANY








Signature                                      Signature      





Print Name                                   Print Name
 
 


Title                                                                  
           Title




Date                                         Date


SWISS REINSURANCE AMERICA CORPORATION






















































P13·0128
Effective:4/1/2014
3/6/20148:48   AM.v4
26                           NO.POR1147218



--------------------------------------------------------------------------------









SUPPLEMENT TO THE ATTACHMENTS






DEFINITION OF IDENTIFICATION TERMS USED WITHIN  THE ATIACHMENTS


A.         Wherever   the  term
 "Company" or "Reinsured" or "Reassured" or whatever   other term   is  used  to
 designate   the   reinsured   company    or  companies  within    the various
 attachments  to the  reinsurance agreement, the term  shall  be understood to
 mean  Company  or Reinsured  or Reassured or whatever   other  term  is used
 in the   attached    reinsurance  agreement  to  designate   the   reinsured 
 company   or companies.


B.         Wherever  the  term  "Agreement" or "Contract"   or "Policy"
 or whatever   other  term is  used  to  designate   the  attached   
reinsurance  agreement  within   the  various attachments   to  the  
reinsurance  agreement,  the  term   shall   be  understood  to mean  
Agreement   or  Contract    or  Policy   or  whatever    other   term   is  used
 to designate  the  attached  reinsurance agreement.


C.         Wherever   the  term  "Reinsurer"  or  "Reinsurers"  or
 "Underwriters"   or whatever other   term    is  used  to   designate    the 
 reinsurer    or  reinsurers    in  the   various attachments   to  the  
reinsurance  agreement,  the  term   shall   be  understood  to mean  Reinsurer
 or Reinsurers or Underwriters  or whatever   other  term  is used to designate
 the  reinsuring   company  or companies.

--------------------------------------------------------------------------------









INSOLVENCY FUNDS EXCLUSION CLAUSE






This  Agreement  excludes   all  liability   of the  Company arising  
by contract,   operation  of law,   or   otherwise   from    its 
 participation    or   membership,   whether     voluntary     or involuntary,
 in any insolvency fund  or from  reimbursement  of  any  person  for  any such
liability.      "Insolvency  fund"   includes   any  guaranty   fund, 
 insolvency  fund,   plan,  pool, association,   fund   or   other  
 arrangement,   howsoever  denominated,   established   or governed,  which 
 provides   for  any  assessment  of  or  payment   or  assumption  by  any
person  of  part or all of any claim,  debt,  charge,  fee, or other  obligation
 of an insurer,  or its  successors or assigns,  which   has  been  declared 
 by any competent  authority   to  be insolvent   or which   is otherwise
 deemed  unable  to  meet  any claim,  debt.  charge,  fee  or other  obligation
 in whole  or in part.

--------------------------------------------------------------------------------









POOLS, ASSOCIATIONS AND  SYNDICATES EXCLUSION CLAUSE


SECTION A


Excluding:



(a) All  Business   derived   directly   or  indirectly    from  any  Pool,
 Association    or  Syndicate   which maintains   its own  reinsurance 
 facilities.




(b) Any Pool  or Scheme  (whether   voluntary   or mandatory)  formed   after
 March  1, 1968,  for the purpose  of  insuring   Property  whether 
 on a country-wide    basis  or in  respect  of  designated areas.  This
 Exclusion  shall  not  apply to so-called  Automobile   Insurance  
Plans or other  Pools formed  to provide  coverage  for Automobile    Physical
 Damage.



SECTION B


It  is agreed  that   business,   written    by the  Company  for  the  same
 perils,  which   is  known   at the time   to  be  insured   by  or  in
 excess   of   underlying    amounts    placed   in  the  following     Pools,
Associations   or Syndicates,  whether   by way  of insurance   or reinsurance 
 is excluded  hereunder:


Industrial    Risk  Insurers   (successor   to   Factory   Insurance 
 Association    and  Oil   Insurance
Association);   Associated   Factory  Mutuals.


Any  Pool,  Association    or  Syndicate   formed   for  the  purpose   of
 writing    Oil,  Gas  or  Petro­ Chemical  Plants and/or   Oil or Gas Drilling 
 Rigs.


United   States   Aircraft    Insurance   Group,   Canadian   Aircraft  
 Insurance   Group,   Associated
Aviation  Underwriters,    American  Aviation   Underwriters. SECTION B does
 not apply:
(a)    Where   the   Total   Insured   Value   over   all   interests    of
 the   risk   in  question    is  less  than
$350,000,000.



(b) To interests traditionally  underwritten
 as Inland Marine or Stock and/or Contents written on a Blanket basis.




(c) To Contingent  Business Interruption,  except  when  the  Company is
 aware that  the  key location  is known at the time
 to be insured in any Pool, Association or Syndicate named above.




(d) To risks  as follows:  Offices,  Hotels, Apartments,  Hospitals,
 Educational Establishments, Public Utilities
 (other than Railroad Schedules) and Builders Risks on the classes of risks
specified in this subsection (d) only.



Section C:


Nevertheless the  Reinsurer specifically  agrees that  liability
 accruing to the Company from its
participation in residual market mechanismsincluding but not limited to:


(1) The following  so-called 'Coastal Pool": TexasWindstorm InsuranceAssociation

--------------------------------------------------------------------------------





AND


(2) All "Fair Plan" business


for all perils  otherwise  protected
 hereunder shall not be excluded, except. however, that this
reinsurance does not include any increase in such liability resulting from:



(i) The inability  of any other participant  in such "Coastal Pool" and/or
 "Fair Plan" and/or ResidualMarket Mechanismsto  meet its liability.



(ii)      
 Any claim against such Coastal Pool" and/or "Fair Plan" and/or Residual Market
Mechanisms,or any participant therein, including the Company,whether by way
of subrogation or otherwise, brought by or on behalf of any insolvency fund (as
defined in the InsolvencyFund ExclusionClauseincorporated in this Agreement).

--------------------------------------------------------------------------------









TOTAL INSURED VALUE EXCLUSION CLAUSE






It is the  mutual   intention   of the  parties  to  exclude  risks,  other
 than  Offices,  Hotels,  Apartments, Hospitals,   Educational  Establishments,
 Public  Utilities   (except  Railroad  schedules)  and  Builders Risk  on  the
 above  classes,  where   at the  time  of  the  cession,   the  Total   Insured
 Value  over  all interests   exceeds  $350,000,000.      However,  the  Company
 shall  be protected   hereunder, subject to the  other  terms  and  conditions 
 of this  Agreement   if subsequently  to cession  being  made the Company 
 becomes   acquainted  with   the  true   facts   of the  case  and  discovers 
 that   the  mutual intention    has   been   inadvertently   breached,   the 
 Company   shall   at  the   first   opportunity,   and certainly   by next
 anniversary of the  original  policy,  exclude  the  risk in question.


It  is agreed  that  this  mutual   intention   does  not  apply  to  Contingent
 Business   Interruption  or to interest   traditionally   underwritten   as
 Inland   Marine   or  to  Stock  and/or   Contents   written    on  a blanket
 basis  except  where  the  Company  is aware  that  the Total  Insured
 Value of $350,000,000
is already  exceeded   for buildings,   machinery, equipment   and direct
 use and occupancy at the  key location.


It is understood  and agreed  that  this  Clause  shall  not  apply hereunder
 where  the  Company  writes
100%  of the  risk.


Notwithstanding    anything    contained    herein   to  the   contrary,   it
 is  the   mutual   intention    of  the parties   in  respect   of  bridges 
 and  tunnels   to  exclude   such  risks  where   the  Total  Insured  Value
over all interests   exceeds  $350,000,000.

--------------------------------------------------------------------------------







POLLUTION AND SEEPAGE EXCLUSION CLAUSE








This  Reinsurance   does not apply to:


1.      Pollution,      seepage,     contamination       or    environmental   
   impairment      (hereinafter collectively   referred  to as "pollution") 
 insurances,   however  styled;


2.      Loss  or damage  caused  directly   or indirectly   by pollution, 
 unless  said  loss  or damage follows   as a result  of a loss caused
 directly   by a peril  covered  hereunder;


3.      Expenses  resulting   from  any governmental    direction   or request
 that  material   present in  or part  of  or utilized   on an  insured's 
 property   be  removed  or  modified,   except   as provided  in 5. below;


4.      Expenses  incurred  in testing  for  and/or  monitoring   pollutants;



5. Expenses  incurred  in removing   debris,  unless  (A) the  debris  results
 from  a loss caused directly    by  a  peril   covered   hereunder,    and  (8)
 the  debris to  be removed  is itself
covered hereunder, and (C) the debris is on the insured's premises, subject. however,
to  a limit  of  $5,000   plus 25%  of  (i) the
 property damage loss, any risk, anyone
location, anyone original insured, and (ii) any deductible applicable to the loss;



6.     Expensesincurred
to extract pollutants from land or water at the insured's premises
unless (A) the release, discharge, or dispersal of pollutants results from a loss caused
directly  by  a  peril  covered  hereunder,  and (B) such  expenses  shall  not
 exceed
$10,000;



7. Loss of  income due to any increased period of time
 required to resume operations resulting  from  enforcement  of  any law
 regulating  the  prevention,  control,  repair,
clean-up or restoration of environmental damage;



8.   
 Claims under 5. and/or 6. above, unless notice thereof is given to the Companyby the
insured within  180 days after the date of the loss occurrence to which 
such claims relate.


"Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and waste.
 Waste includes materials to be recycled, reconditioned or reclaimed.




































- 1 -

--------------------------------------------------------------------------------











Where   no   pollution    exclusion    has  been   accepted    or  approved  
 by  an  insurance    regulatory authority   for  use in a policy  that
 is subject   to this  Agreement   or where   a pollution   exclusion   that
has been  used in a policy  is overturned.   either  in whole  or in part.
 by a court  having  jurisdiction. there   shall   be  no  recovery   for
 pollution    under   this   Agreement    unless   said  pollution    loss  or
damage  follows   as a result  of a loss caused  directly   by a peril  covered
 hereunder.


Nothing  herein  shall  be deemed  to extend  the  coverage  afforded   by this
 reinsurance   to  property or  perils   specifically    excluded   or  not
 covered   under  the  terms   and  conditions    of  the  original policy
 involved.












































































































-  2  -

--------------------------------------------------------------------------------





NUCLEAR INCIDENT EXCLUSION CLAUSE- PHYSICAL DAMAGE - REINSURANCE- U.SA






N.MA    1119


1.     This  Reinsurance  does  not  cover  any loss  or liability   accruing
 to  the  Reassured,  directly   or indirectly,    and  whether    as  Insurer  
or  Reinsurer,   from  any  Pool  of  Insurers   or  Reinsurers formed   for the
 purpose  of covering  Atomic  or Nuclear  Energy risks.


2.      Without     in   any   way   restricting     the   operation    of 
 paragraph     1.  of   this   Clause,   this Reinsurance  does  not  cover  any
 loss  or  liability   accruing   to  the   Reassured,   directly    or
indirectly,     and  whether    as  Insurer   or   Reinsurer,   from   any  
insurance    against    Physical Damage  (including   business   interruption  
 or consequential  loss  arising  out  of such  Physical Damage)  to:


I.          Nuclear  reactor  power  plants  including   all auxiliary  property
 on the  site,  or


II.        Any  other   nuclear   reactor   installation,    including   
laboratories    handli.ng  radioactive materials  in connection   with  reactor
 installations,    and critical  facilities   as such,  or



III. Installations    for  fabricating    complete    fuel   elements    or  for
 processing    substantial quantities   of  "special   nuclear   material," 
 and  for  reprocessing,  salvaging,   chemically separating,   storing 
 or disposing   of spent  nuclear  fuel  or waste  materials,   or



IV.       Installations    other   than   those   listed   in  paragraph   2.
 III.  above   using   substantial quantities   of radioactive   isotopes
 or other  products  of nuclear  fission.



3. Without    in  any way  restricting    the  operation   of  paragraphs  
 1. and  2.  of  this  Clause,  this Reinsurance  does not cover 
any loss or liability   by radioactive   contamination  accruing  to the
Reassured,   directly   or indirectly,    and whether   as Insurer
 or Reinsurer,   from  any insurance on  property   which   is  on  the  same
 site  as  a nuclear   reactor   power   plant  or other   nuclear
installation    and  which   normally   would   be insured  therewith,    except
 that  this  paragraph   3. shall  not operate:



(a)     where   the  Reassured   does  not  have  knowledge   of  such  nuclear 
 reactor   power plant  or nuclear  installation,   or



(b) where  the  said  insurance   contains   a provision   excluding   coverage
 for damage  to property  caused  by or resulting   from  radioactive 
 contamination,   however  caused. However,   on and after  1st January,   1960,
 this  sub-paragraph  (b) shall  only  apply provided    the   said 
 radioactive     contamination    exclusion    provision     has   been approved
 by the  Governmental  Authority   having jurisdiction   thereof.




4. Without   in any way  restricting   the  operation   of paragraphs 
 1., 2. and 3. of this  Clause,  this Reinsurance  does not cover 
any loss or liability   by radioactive   contamination  accruing  to the
Reassured,     directly    or   indirectly,     and   whether     as   Insurer 
 or   Reinsurer,    when    such radioactive   contamination  is a named  hazard
 specifically   insured  against.




5. It is understood   and agreed  this  Clause  shall  not extend  to risks
 using  radioactive   isotopes in  any  form  where   the   nuclear   exposure 
 is  not  considered    by the  Reassured   to  be  the primary  hazard.











N.MA    1119                                                             -2-

--------------------------------------------------------------------------------









6.      The term  "special  nuclear  material"   shall  have the  meaning  given
 to it by the Atomic   Energy
Act of  1954  or by any law amendatory thereof.



7. Reassured to be sole judge  of what  constitutes: (a)     substantial
 quantities,   and

(b)    the  extent  of installation,  plant  or site.


NOTE: - Without   in any way  restricting   the  operation   of paragraph 
 1. hereof,   it is understood  and agreed  that



(a) all policies   issued  by the  Reassured on or before  31 st December,  1957
 shall  be free from  the  application  of  the  other   provisions   of  this
 Clause  until   expiry  date  or 31 st December,  1960   whichever   first 
 occurs  whereupon  all the  provisions   of this  Clause shall  apply,



(b)    with   respect   to  any  risk  located   in  Canada  policies   issued  
by  the  Reassured on  or before  31 st December, 1958  shall  be free  from
 the  application  of the other  provisions of  this   Clause   until   expiry 
 date  or  31 st  December,   1960   whichever    first   occurs whereupon
 all the  provisions   of this  Clause shall  apply.


















































































N.M.A.1119                                                          - 3 -

--------------------------------------------------------------------------------





NUCLEAR INCIDENT EXCLUSION CLAUSE - REINSURANCE - NO.4



1. This  Reinsurance   does not cover  any loss or liability   accruing
 to the Reassured  as a member of.  or  subscriber   to.  any  association    of
 insurers   or  reinsurers   formed   for  the  purpose   of covering  
 nuclear   energy   risks  or  as  a  direct   or  indirect   reinsurer   of
 any  such  member. subscriber   or association.




2. Without    in  any  way   restricting    the  operations    of  Nuclear 
 Incident   Exclusion   Clauses.   - Liability.   - Physical  Damage.  - Boiler
 and  Machinery   and  paragraph   1. of this  Clause.  it  is understood  
 and agreed  that  for  all purposes   of the  reinsurance   assumed   by the
 Reinsurer from   the   Reinsured.   all  original    insurance   policies   or
 contracts    of  the  Reinsured   (new. renewal    and  replacement)    shall 
 be  deemed   to  include   the   applicable    existing    Nuclear Clause 
 and/or    Nuclear   Exclusion   Clause(s)   in  effect   at  the   time   and
 any  subsequent revisions  thereto   as agreed  upon and approved  by the
 Insurance  Industry  and/or   a qualified Advisory   or Rating  Bureau.

--------------------------------------------------------------------------------









POLLUTION LIABILITY EXCLUSION CLAUSE - REINSURANCE
 
This  Reinsurance excludes:

(1) Any   loss   occurrence    arising   out   of  the   actual,   alleged   or
 threatened    discharge, dispersal,   release  or escape  of pollutants:



a)      At or from  premises  owned,  rented  or occupied  by an original 
 assured;  or


b)      At   or   from   any   site   or   location    used   for   the 
 handling,    storage,    disposal, processing   or treatment   of waste;  or



c) Which   are  at  any  time   transported,    handled,   stored,   treated,  
 disposed   of,  or processed  as waste;  or



d)      At  or  from  any  site  or  location   on  which   any  original  
 assured   is  performing operations:



(i) If the  pollutants    are  brought   on  or to  the  site  or  location   in
 connection with  such operations;   or




(ii)
If the operations are to test for, monitor, clean up, remove,contain, treat,
detoxify or neutralize the pollutants.



(2) 
 Any liability, loss, cost or expensearising out of any governmentaldirection or request
to test for, monitor, clean up, remove,contain, treat, detoxify or neutralize pollutants.


"Pollutants" means any solid, liquid. gaseousor thermal irritant or contaminant. including smoke.
vapor, soot, fumes, acids, alkalis, chemicals and waste.
 Waste includes materials to be recycled, reconditioned or reclaimed.


Subparagraphsa) and d)(i) of paragraph (1) of this exclusion do not apply to loss occurrences caused by heat, smoke or fumes from a hostile fire.
 As used herein, "hostile fire"  means one
which becomesuncontrollable or breaks out from where it was intended to be.


"Original assured"  as used herein  means all insureds as defined  in the
 policy issued by the Company.

--------------------------------------------------------------------------------





NUCLEAR INCIDENT EXCLUSION CLAUSE- LIABILITY- REINSURANCE- U.S.A.
 
N.MA  1590




1.      This  reinsurance  does not  cover  any loss or liability   accruing
 to the  Reassured as a member of,  or  subscriber   to,  any  association  of
 insurers   or  reinsurers   formed   for  the  purpose   of covering  
 nuclear   energy   risks  or  as  a  direct   or  indirect   reinsurer    of
 any  such  member, subscriber   or association.


2.      Without   in any way  restricting   the  operation   of paragraph 
 1. of this  Clause  it is understood and   agreed   that   for   all 
 purposes    of  this   reinsurance   all  the   original    policies    of  the
Reassured  (new,   renewal   and  replacement)  of  the  classes  specified  
 in Clause   II.  in this paragraph   2. from  the  time  specified   in Clause
 III. in this  paragraph   2. shall  be deemed  to include  the following 
 provision   (specified   as the  Limited  Exclusion  Provision):




LIMITED  EXCLUSIONPROVISION*


I.             It is agreed  that  the  policy  does not  apply  under
 any liability    coverage,  to injury, sickness,   disease,   death  or
 destruction,  bodily   injury  or  property   damage  with respect  to which 
 an insured   under  the  policy  is also  an insured  under  a nuclear energy 
 liability   policy  issued  by Nuclear  Energy  Liability   Insurance  
Association, Mutual  Atomic   Energy  Liability   Underwriters  or Nuclear
 Insurance  Association  of Canada,  or would   be an  insured   under  any
 such  policy   but  for  its  termination upon exhaustion of its limit
 of liability.


II.            Family  Automobile   Policies   (liability   only),  Special
 Automobile   Policies   (private passenger     automobiles,     liability   
 only),    Farmers     Comprehensive    Personal Liabilities     Policies  
 (liability    only),   Comprehensive   Personal    Liability    Policies
(liability    only)   or   policies    of   a   similar    nature;    and   the 
 liability    portion    of combination  forms  related  to the  four   classes
 of policies   stated  above,  such  as the  Comprehensive  Dwelling    Policy
 and  the  applicable   types   of  Homeowners Policies.


III.            The  inception    dates   and  thereafter    of  all  original 
 policies   as  described    in  II. above, whether   new,  renewal
 or replacement,  being  policies  which  either


(a)          become  effective   on or after  1st May,  1960.  or



(b) become   effective    before   that   date  and  contain   the   Limited 
 Exclusion Provision    set   out   above;   provided    this    paragraph  
 2.   shall   not   be applicable   to Family  Automobile  Policies,  Special
 Automobile  Policies,  or policies    or   combination   policies    of   a
 similar    nature,    issued   by  the Reassured on  New  York  risks,  until 
 90  days  following    approval   of  the Limited    Exclusion    Provision  
 by  the    Governmental   Authority     having jurisdiction    thereof.



3.      Except  for  those  classes  of  policies   specified   in Clause
 II. of paragraph   2.  and without    in any way  restricting   the  operation 
 of paragraph   1. of this  Clause,  it is understood  and agreed that  for
 all purposes  of this  reinsurance the  original  liability   policies  of the 
Reassured (new, renewal   and replacement)  affording   the  following 
 coverages:

--------------------------------------------------------------------------------





Owners,   Landlords   and  Tenants  Liability,   Contractual  Liability, 
 Elevator  Liability,   Owners  or Contractors  (including   railroad)
 Protective   Liability,   Manufacturers  and Contractors  Liability, Product   
Liability,    Professional   and   Malpractice   Liability,    Storekeepers 
 Liability,    Garage Liability,  Automobile  Liability  (including 
 Massachusetts  Motor  Vehicle  or Garage  Liability)


shall   be  deemed   to  include   with   respect   to  such  coverages,  from
 the  time   specified    in Clause  V. of  this   paragraph   3.,  the
 following    provision   (specified   as the  Broad  Exclusion Provision):




BROAD EXCLUSIONPROVISION*


It is agreed  that  the  policy  does not apply:



I. Under  any  Liability   Coverage   to  injury,   sickness.   disease.   death
 or destruction, bodily  injury  or property  damage



(a)         with   respect   to  which   an  insured   under  the   policy   is
 also  an  insured under   nuclear   energy   liability   policy   issued   by
 Nuclear   Energy  Liability Insurance   Association.   Mutual   Atomic   Energy
 Liability   Underwriters   or Nuclear  Insurance  Association  of Canada,
 or would   be an insured  under any  such  policy   but  for  its  termination 
 upon  exhaustion  of  its  limit   of liability;  or


(b)          resulting    from   the   hazardous   properties    of  nuclear 
 material   and  with respect  to  which   (1)  any  person  or organization
 is required   to  maintain financial   protection    pursuant   to the  Atomic 
 Energy  Act  of  1954,   or any raw amendatory thereof,   or (2) the  insured
 is, or had this  policy  not been issued   would    be,   entitled    to 
 indemnity    from   the   United    States    of America,  or any agency
 thereof,   under  any agreement  entered  into  by the United   States   of
 America,   or  any  agency  thereof,   with   any  person   or organization.


II.               Under  any  Medical   Payments  Coverage,  or  under  any 
Supplementary  Payments Provision   relating   to  immediate   medical  
or surgical   relief,  first   aid, to expenses incurred   with   respect  to
 bodily  injury,   sickness,   disease  or  death,   bodily   injury resulting  
from  the hazardous  properties   of nuclear  material   and arising  out of the
operation   of a nuclear  facility   by any person  or organization.



III. Under  any  Liability   Coverage,  to  injury,  sickness,   disease, 
 death  or destruction, bodily   injury   or  property    damage   resulting  
 from  the   hazardous   properties    of nuclear  material,  if




(a) the  nuclear  material   (1)  is at any  nuclear  facility   owned 
 by, or operated by or  on behalf  of,  an insured  or  (2)  has been
 discharged  or dispersed therefrom;



(b)          the   nuclear   material    is  contained    in  spent   fuel   or
 waste   at  any  time possessed, handled,  used,  processed, stored,
 transported  or disposed  of by or on behalf  of an insured;  or

--------------------------------------------------------------------------------






(c) the   injury,   sickness,    disease,   death   or   destruction.   bodily 
 injury   or property   damage  arises  out  of the  furnishing  by an insured
 of  services, materials.   parts    or   equipment    in   connection   with  
 the    planning, construction,  maintenance. operation or use of  any nuclear
 facility.   but  if such  facility   is located  within   the United  States
 of America.  its territories, or possessions  or Canada.  this  exclusion
 (c) applies  only  to  injury  to  or destruction  of  property  at such
 nuclear  facility.   property   damage  to  such nuclear  facility 
 and any property  thereat.



IV.             As used in this  endorsement:


"hazardous   properties"    include    radioactive.   toxic    or   explosive 
 properties; "nuclear   material"   means  source  material.   special  nuclear
 material   or byproduct material;   "source   material."  "special   nuclear
 material."  and  "byproduct  material" have the  meanings given  them  in the
 Atomic   Energy Act  of  1954   or in any  law amendatory  thereof;   "spent 
 fuel"   means  any  fuel   element   or  fuel  component. solid  or liquid.
 which  has been used  or exposed  to radiation   in a nuclear  reactor;
"waste"   means  any waste   material   (1) containing  byproduct  material 
 other  than the  tailings   or wastes   produced by the  extraction 
or concentration  of uranium  or thorium   from  any ore  processed for
 its source  material  content   and (2) resulting from  the  operation
 by any person  or organization of any nuclear  facility   included within  
 the   definition     of   nuclear   facility    under   paragraph  (a)  or  (b)
 thereof; "nuclear  facility"   means


(a)          any nuclear  reactor.



(b) any   equipment   or   device   designed    or   used   for   (1) 
 separating  the isotopes   of  uranium   or plutonium.  (2)
 processing or utilizing   spent  fuel. or (3) handling. 
 processing or packaging waste.




(c) any equipment  or device  used for the  processing. fabricating  or alloying
of  special   nuclear   material    if  at  any  time   the   total   amount 
 of  such material    in  the   custody   of  the   insured   at  the 
 premises    where    such equipment  or  device   is  located   consists   of
 or  contains   more  than   25 grams  of  plutonium  or uranium  233
 or any combination  thereof.   or more than  250  grams  of uranium  235.



(d)          any structure.  basin.  excavation. premises   or place  prepared
 or used for the storage  or disposal  of waste


and  includes   the  site  on  which   any  of  the  foregoing  is  located. 
 all  operations conducted  on  such  site   and  all  premises   used  for 
 such  operations;  "nuclear reactor"   means  any apparatus  designed   or
 used  to  sustain   nuclear  fission   in  a self-supporting    chain  
 reaction    or  to   contain    a  critical    mass   of  fissionable
material;   with   respect  to  injury  to  or destruction  of  property,  the
 word  "injury"   or "destruction"    includes    all   forms    of 
 radioactive   contamination    of   property; "property   damage"  includes
 all forms  of radioactive contamination  of property.


V.             The  inception    dates  and  thereafter  of  all  original 
 policies   affording    coverages specified    in  this   paragraph  3.,
 whether    new.   renewal   or  replacement,  being policies    which  
 become   effective    on  or  after   1st   May,   1960.    provided    this
paragraph 3. shall  not be applicable to


(i)      Garage      and      Automobile      Policies       issued       by    
 the      Reassured on New  York risks,  or

--------------------------------------------------------------------------------





(ii)          Statutory   liability   insurance   required  under  Chapter  90.
 General  Laws  of
Massachusetts.


until    90   days   following     approval    of  the   Broad   Exclusion  
 Provision    by  the
Governmental Authority   having  jurisdiction    thereof.


4.      Without     in   any   way   restricting     the   operations    of 
 paragraph    1.  of  this   Clause,   it   is understood    and  agreed   that 
 paragraphs    2.  and  3.  above   are  not  applicable    to  original
liability   policies   of  the  Reassured   in  Canada.  and  that  with 
 respect   to  such  policies.   this Clause   shall   be  deemed   to 
 include   the   Nuclear   Energy   Liability    Exclusion    Provisions
adopted by   the    Canadian    Underwriters'    Association     or   the  
 Independent    Insurance Conference   of Canada.




*NOTE:      The  words   printed   in 
BOLD TYPE in the Limited Exclusion Provision and in the Broad Exclusion
 Provision shall  apply only  in  relation  to  original  liability  policies
 which
include a Limited ExclusionProvision or a Broad ExclusionProvisioncontaining those
words.

--------------------------------------------------------------------------------


